Name: 88/266/EEC: Commission Decision of 13 April 1988 making a second allocation to Denmark of resources to be charged to the 1988 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-04-28

 Avis juridique important|31988D026688/266/EEC: Commission Decision of 13 April 1988 making a second allocation to Denmark of resources to be charged to the 1988 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community Official Journal L 107 , 28/04/1988 P. 0050 - 0050*****COMMISSION DECISION of 13 April 1988 making a second allocation to Denmark of resources to be charged to the 1988 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (88/266/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (1), Having regard to Commission Regulation (EEC) No 3744/87 of 14 December 1987 laying down the detailed rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (2), as amended by Regulation (EEC) No 613/88 (3), and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 1636/87 (5), and in particular Article 2 (4) thereof, Whereas, in order to facilitate the implementation of this scheme it is necessary to specify the rate of exchange to be employed in converting ECU into the national currency and to do so at a rate which reflects economic reality; Whereas, by Decision 88/68/EEC (6), the Commission made an initial allocation to Denmark of part of the resources to be set off against the 1988 financial year for the supply of food from intervention stocks to designated organizations from distribution to the most deprived persons in the Community; Whereas, on 29 March 1988, Denmark requested Commission authorization to continue the action on its territory and indicated the quantities of produce that it wished to distribute; whereas that request should be acceded to; Whereas, in accordance with the provisions of Article 1 (4) of Commission Regulation (EEC) No 3744/87, the Commission has sought the advice of major organizations familiar with the problems of most deprived persons in the Community when drawing up this Decision, HAS ADOPTED THIS DECISION: Article 1 1. A second allocation of resources referred to in Article 120 of Commission Regulation (EEC) No 3744/87 shall be made as follows: Denmark: 400 000 ECU. This sum shall be converted into national currency at tha rate applicable on 4 January 1988 and published in the Official Journal of the European Communities, C Series. 2. Subject to the limit set out in paragraph 1, the following quantities of produce may be withdrawn, from intervention, for distribution in Denmark: - up to 20 tonnes of butter, - up to 80 tonnes of beef. 3. The withdrawals referred to in paragraph 2 may be made from 21 December 1987. Article 2 The quantities and the resources allocated to Denmark by Decision 88/68/EEC are included in this Decision. Article 3 Further decisions may be taken granting additional resources to Denmark once the requirements are known. Article 4 This Decision is addressed to the Member States. It shall apply with effect from 15 December 1987. Done at Brussels, 13 April 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 352, 15. 12. 1987, p. 1. (2) OJ No L 352, 15. 12. 1987, p. 33. (3) OJ No L 60, 5. 3. 1988, p. 5. (4) OJ No L 164, 24. 6. 1985, p. 1. (5) OJ No L 153, 13. 6. 1987, p. 1. (6) OJ No L 33, 5. 2. 1988, p. 40.